Deaderick, J.,
delivered the opinion of the court:
Defendant was presented for gaming. He pleaded former conviction. The attorney-general replied that the bet for which this presentment was found was another and different bet upon the game called chuck-luck, from that of which defendant was convicted. The defendant demurred, and his demurrer was sustained and the state has appealed.
The defendant insists that a continuous playing would constitute but one game, no matter how many bets are made upon it, nor how long the sitting continues.
Our statute is: "If any person play at any game of hazard or address for money or other valuable thing, or make any bet or wager for money or other valuable thing, he is guilty of a misdemeanor.” [Shannon’s Codej sec. 6804.]
To play for money, etc., is an offense, SO' to make any bet, etc., is an offense. One bet is an offense, so is another or any number. The meaning of the statute is that the betting is an offense, so its repetition is an offense also'. We axe of opinion that each bet is a distinct offense, and as such subjects the offender to punishment.
Ileverse the judgment and remand the cause.